UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7429



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EUGENIO RICHARD TAPIA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Senior
District Judge. (3:03-cr-00160-1)


Submitted:   January 26, 2007          Decided:     February 12, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugenio Richard Tapia, Appellant Pro Se. Amy Elizabeth Ray, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eugenio Richard Tapia appeals the district court’s order

denying Tapia’s “Motion for Sentencing Adjustment.”        We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.        United

States v. Tapia, No. 3:03-cr-00160-1 (W.D.N.C. Aug. 3, 2006).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -